948 F.2d 1291
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Hubert MCDANIEL, Defendant-Appellant.
No. 91-6026.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1991.

Before BOYCE F. MARTIN, JR., and SUHRHEINRICH, Circuit Judges;  and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Hubert McDaniel appeals from the district court's order which denied his motion for the appointment of counsel.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Under 28 U.S.C. § 1921, this court has jurisdiction over appeals taken from final orders entered by the district court.   A final order "is one which ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945) (citation omitted).   Further, this court has jurisdiction over appeals taken from orders which fall within the "collateral order" exception to the final judgment rule.   See Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-57 (1949).   Generally, a district court's order denying a motion for the appointment of counsel is not immediately appealable as either a final or collateral order.   Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, 760-64 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).   Here, no circumstances exist which would render the district court's order immediately appealable.


3
Accordingly, the appeal is hereby dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.